UNITED STATES, Appellee

                                    v.

                  Mr. Alaa Mohammad ALI, Appellant

                             No. 12-0008/AR

                       Crim. App. No. 20080559

       United States Court of Appeals for the Armed Forces

                         Argued April 5, 2012

                        Decided July 18, 2012

ERDMANN, J., delivered the opinion of the court, in which STUCKY
and RYAN, JJ., joined. BAKER, C.J., and EFFRON, S.J., each
filed a separate opinion concurring in part and in the result.

                                 Counsel

For Appellant: Lieutenant Colonel Peter Kageleiry Jr. (argued);
Colonel Patricia A. Ham, Lieutenant Colonel Imogene M. Jamison,
and Major Jacob D. Bashore (on brief).

For Appellee: Captain Chad M. Fisher (argued); Colonel Michael
E. Mulligan, Major Amber J. Roach, and Captain John D.
Riesenberg (on brief).

Amici Curiae for Appellant: John F. O’Connor, Esq., Michael J.
Navarre, Esq., and Dwight H. Sullivan, Esq. (on brief) -- for
the Air Force Appellate Defense Division. Captain Paul C.
LeBlanc, JAGC, USN (on brief) -- for the Navy-Marine Corps
Appellate Defense Division.

Amicus Curiae for Appellee: Jeffery C. Barnum (law student)
(argued); Eric Schnapper, Esq. (supervising attorney) (on brief)
-- for the University of Washington School of Law.

Military Judge:   Timothy Grammel

       This opinion is subject to revision before final publication.
United States v. Ali, No. 12-0008/AR

        Judge ERDMANN delivered the opinion of the court.

        Pursuant to his pleas, Mr. Alaa Mohammad Ali, a foreign

national working as a civilian contractor in Iraq, was convicted

by a military judge sitting as a general court-martial of making

a false official statement, wrongful appropriation, and

wrongfully endeavoring to impede an investigation, in violation

of Articles 107, 121, and 134 of the Uniform Code of Military

Justice (UCMJ), 10 U.S.C. §§ 907, 921, 934 (2006).    Ali was

sentenced to five months of confinement.    In accordance with a

pretrial agreement, the convening authority approved a sentence

of time served.    The United States Army Court of Criminal

Appeals (CCA) affirmed the findings and only so much of the

sentence as included 115 days of confinement and ordered that

Ali be credited with 115 days of confinement credit to be

applied against his sentence.    United States v. Ali, 70 M.J.

514, 521 (A. Ct. Crim. App. 2011).1

        Prior to trial Ali filed a motion to dismiss, arguing that

under the facts of this case Congress could not exercise

military jurisdiction over him, but if the exercise was proper,

the court-martial lacked jurisdiction under Article 2(a)(10),

UCMJ.    The military judge denied the motion holding that the

1
  Oral argument was held at the University of Washington School
of Law, Seattle, Washington, as part of the court’s “Project
Outreach.” See United States v. Mahoney, 58 M.J. 346, 347 n. 1
(C.A.A.F. 2003). This practice was developed as part of a



                                   2
United States v. Ali, No. 12-0008/AR

congressional exercise of jurisdiction was constitutional and

the court-martial had jurisdiction pursuant to Article 2(a)(10),

UCMJ.2    After Ali’s conviction, his case was forwarded to the

Army Judge Advocate General (JAG) for review under Article

69(a), UCMJ.    The Army JAG subsequently forwarded Ali’s case to

the CCA for review of the jurisdictional issues.    Direction for

Review, United States v. Ali, No. 20080559 (A. Ct. Crim. App.

filed Mar. 31, 2010).    The CCA affirmed the military judge’s

jurisdictional determinations.    Ali, 70 M.J. at 520.

     We granted review to determine whether Ali falls within the

scope of Article 2(a)(10) and, if so, whether this exercise of

jurisdiction violates the Constitution.3    We hold that Ali falls



public awareness program to demonstrate the operation of a
federal court of appeals and the military justice system.
2
  Following the denial of his motion to dismiss, Ali filed a
petition for extraordinary relief with the CCA, which the CCA
denied. Ali v. Austin, Army Misc. Dkt. No. 20080678 (A. Ct.
Crim. App. 2008). Ali then filed a writ-appeal petition with
this court which was also denied. Ali v. Austin, 67 M.J. 186
(C.A.A.F. 2008) (summary disposition).
3
  We granted review of the following issues:

     I.     Whether the military judge erred in ruling that
            the court had jurisdiction to try Appellant and
            thereby violated the due process clause of the
            Fifth and Sixth Amendments by refusing to dismiss
            the charges and specifications.

     II.    Whether the court-martial had jurisdiction over
            Appellant pursuant to Article 2(a)(10), Uniform
            Code of Military Justice.

     III. Whether an Article 134 clause 1 or 2
          specification that fails to expressly allege
          either potential terminal element states an

                                  3
United States v. Ali, No. 12-0008/AR

within the scope of Article 2(a)(10) and that the congressional

exercise of jurisdiction, as applied to Ali, a non-United States

citizen Iraqi national, subject to court-martial outside the

United States during a contingency operation, does not violate

the Constitution.

                           Background

I.   Events Leading to the Charges Against Ali

     Mr. Ali was born in Baghdad and is an Iraqi citizen.       Ali

fled Iraq in 1991 and ultimately settled in Canada where he

obtained Canadian citizenship in 1996.    Under both Canadian and

Iraqi law, Ali retained his Iraqi citizenship.    In December

2007, Ali entered into an independent contractor agreement with

L3 Communications, an American company, to provide linguist

services in Iraq under L3’s contract with the United States Army

Intelligence and Security Command.4    The contract stated that the

work may take place in a combat zone or other dangerous




          offense under the Supreme Court’s holdings in
          United States v. Resendiz-Ponce and Russell v.
          United States, and this Court’s Opinion in United
          States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011).

United States v. Ali, 70 M.J. 418 (C.A.A.F. 2011) (order
granting review).
4
  Ali’s employment contract was with L3 Communications (L3),
however, in his Army Letter of Identification and
Authorizations, the organization is identified as “Titan
Corporation.” Ali’s employer is referred to as “L3,” “Titan,”
“L3 Titan,” and “L3/Titan Corporation” in the record. All
references in this opinion are to L3.

                                4
United States v. Ali, No. 12-0008/AR

environment but did not contain a provision notifying Ali that

he was subject to the UCMJ.

     After receiving predeployment training at Fort Benning,

Georgia, Ali was assigned to serve as the interpreter for 1st

Squad, 3rd Platoon, 170th Military Police Company, stationed in

Hit, Iraq.   1st Squad was tasked with training and advising the

Iraqi police in Hit.   As an interpreter, Ali accompanied 1st

Squad on its missions and served as the direct link between the

squad and the Iraqi police officers.   Ali wore the same clothing

as the soldiers but was not issued a weapon.   Initially Ali

lived with the soldiers of 1st Squad but when the squad was

moved to a different location, he lived with other interpreters

serving with the 3rd Platoon.   For administrative purposes Ali

was supervised by the L3 Site Manager in Al Asad, Iraq, but for

operational purposes he reported directly to Staff Sergeant

Butler, squad leader for 1st Squad.

     On February 23, 2008, Ali had a verbal altercation with

another Iraqi interpreter, Mr. Al-Umarryi.   During this

altercation Al-Umarryi struck Ali in the back of the head with

his fist.    The incident was reported to Butler and while Ali was

alone in Butler’s room waiting for the squad leader to return,

he took a knife off Butler’s weapons belt without Butler’s

permission or knowledge.   Ali later had another confrontation




                                  5
United States v. Ali, No. 12-0008/AR

with Al-Umarryi which resulted in four cuts to Al-Umarryi’s

chest and a bloody nose for Ali.

        On February 23, Ali was placed on restricted liberty which

prohibited him from leaving Victory Base Complex and required

that he check in with L3 twice a day.    L3 was aware of this

restriction.    Ali violated the restriction and traveled to Al

Asad.    He was then placed in pretrial confinement on February

29.   On March 27, charges were preferred against Ali and on

April 9, 2008, his employment was terminated by L3.    On May 10,

the charges were referred to a general court-martial and on May

24, 2008, Ali’s counsel filed a motion to dismiss for lack of

jurisdiction.

II.     Ruling of the Military Judge

        In his ruling on Ali’s motion to dismiss, the military

judge found that jurisdiction existed over Ali under Article

2(a)(10), which provides for UCMJ jurisdiction “[i]n time of

declared war or contingency operation, [over] persons serving

with or accompanying an armed force in the field.”5

        In finding jurisdiction, the military judge held:

Operation Iraqi Freedom (OIF) was a contingency operation as

defined by Congress in 10 U.S.C. § 101(a)(13) (2006); Ali was a

“person” as that term is used in the statute; Ali was “serving

with or accompanying an armed force” because he “served as an




                                   6
United States v. Ali, No. 12-0008/AR

interpreter on every mission the squad went on” and was an

“integral” and “necessary part of the team;” and, Ali was

serving “in the field” for purposes of Article 2(a)(10), because

the area of Hit was an area of “actual fighting.”

     In finding jurisdiction over Ali, the military judge

focused on Ali’s status at the time of trial and again held that

he was a person accompanying an armed force in the field during

a contingency operation.   Citing Perlstein v. United States, 151

F.2d 167, 169-70 (3d Cir. 1945), the military judge rejected

Ali’s argument that there was no jurisdiction because L3 had

terminated his employment prior to the referral of charges

holding that “[Ali’s] relationship with his civilian employer is

not determinative.”6

     The military judge also rejected Ali’s argument that the

Government could not exercise jurisdiction because he was not on

notice that he was subject to the UCMJ.   The military judge held

that while there was no requirement that Ali be notified that he




5
  Article 2, UCMJ, enumerates individuals who are subject to
court-martial under the UCMJ.
6
  In Perlstein, the United States Court of Appeals for the Third
Circuit affirmed the lower court’s finding that the court-
martial had jurisdiction over the accused, a civilian contractor
working for the Army in Africa who was alleged to have stolen
jewelry after being terminated but before departing Africa. The
court explained that “it is not Perlstein’s employment status. .
. that furnishes the test of the court martial’s [sic]
jurisdiction over him.” 151 F.2d at 169.

                                 7
United States v. Ali, No. 12-0008/AR

was subject to the UCMJ, Ali had, in any event, been notified

that he was subject to the UCMJ.7

     After finding jurisdiction over Ali under the terms of

Article 2(a)(10), UCMJ, the military judge went on to review

“whether Congress has the power, under the United States

Constitution, to extend military jurisdiction as far as it did

to reach the accused.”   The military judge held that the

exercise of court-martial jurisdiction over Ali, “under the

facts of this case,” was constitutional pursuant to art. 1, § 8,

cl. 14 of the United States Constitution (granting Congress the

authority “to make Rules for the Government and Regulation of

the land and naval Forces”).   Addressing Ali’s argument that he

was denied his Fifth Amendment right to presentment or

indictment of a grand jury, the military judge explained

“[b]ecause this is a case arising in the land or naval forces,

the Fifth Amendment explicitly states that the accused has no

such right at this court-martial.”




7
  The military judge found that Ali attended a predeployment
briefing at Fort Benning where he was notified that he would be
subject to the UCMJ. While Ali disputes this finding of fact,
we accept the military judge’s factual finding on this point as
it is supported by record testimony indicating that Ali signed
in at the briefing immediately following. See United States v.
Melanson, 53 M.J. 1, 2 (C.A.A.F. 2000) (“When an accused
contests personal jurisdiction on appeal, we review that
question of law de novo, accepting the military judge’s findings
of historical facts unless they are clearly erroneous or
unsupported in the record.”).

                                 8
United States v. Ali, No. 12-0008/AR

III.     Ruling of the Army Court of Criminal Appeals

       Following Ali’s conviction, the Army JAG sent Ali’s case to

the CCA for review under Article 69, UCMJ.    Before the CCA Ali

argued that “Congress exceeded the scope of its legislative

authority when it amended the UCMJ to extend court-martial

jurisdiction to reach civilians during contingency operations

and thereby deprived him of the due process protections of the

Fifth and Sixth Amendments to the United States Constitution.”

Ali, 70 M.J. at 517.

       The CCA first evaluated the statutory application of

Article 2(a)(10) and agreed with the military judge that

“appellant and his offenses fall squarely within the

jurisdictional language of Article 2(a)(10).”    Id. at 518.

       In its constitutional analysis, the CCA found that Article

2(a)(10) was appropriately limited by the requirements that

there must be a declared war or contingency operation and that

the person must be serving with or accompanying the force in the

field.    Id. at 520.

       These two requirements, when applied in conjunction
       with the temporal requirement that either a declared
       state of war or a contingency operation be in
       existence, ensure that the exercise of jurisdiction
       over civilians is “restricted” to the “narrowest
       jurisdiction deemed absolutely essential to
       maintaining discipline among troops in active
       service.”

Id. (quoting Kinsella v. United States ex rel. Singleton, 361

U.S. 234, 240 (1960)).    Finding that the exercise of military


                                   9
United States v. Ali, No. 12-0008/AR

jurisdiction over Ali was proper, the CCA found no violation of

either the Fifth or Sixth Amendments.       Id.

                               Discussion

     In his appeal to this court, Ali renews his arguments that:

(1) the exercise of UCMJ jurisdiction over him violated his

Fifth and Sixth Amendment rights; and (2) he does not fall

within the scope of the provisions of Article 2(a)(10).     We will

address these issues in reverse order as it is unnecessary to

review the constitutional questions if Ali does not fall within

the statutory scope of Article 2(a)(10).      See Crowell v. Benson,

285 U.S. 22, 62 (1932) (“When the validity of an act of the

Congress is drawn in question, and even if a serious doubt of

constitutionality is raised, it is a cardinal principle that

this Court will first ascertain whether a construction of the

statute is fairly possible by which the question may be

avoided.”).

     I.    UCMJ Jurisdiction

     “Jurisdiction is the power of a court to try and determine

a case and to render a valid judgment.      Jurisdiction ‘is a legal

question which we review de novo.’”     United States v. Harmon, 63

M.J. 98, 101 (C.A.A.F. 2006); United States v. Kuemmerle, 67

M.J. 141, 143 (C.A.A.F. 2009).     Generally, there are three

prerequisites that must be met for courts-martial jurisdiction

to vest:   (1) jurisdiction over the offense, (2) jurisdiction



                                   10
United States v. Ali, No. 12-0008/AR

over the accused, and (3) a properly convened and composed

court-martial.   See Rule for Courts–Martial (R.C.M.) 201(b);

Harmon, 63 M.J. at 101.    Only the first two of these

requirements are at issue in this case.

     A.    Jurisdiction Over the Offense

     “[G]eneral courts-martial have jurisdiction to try persons

subject to this chapter for any offense made punishable by [the

UCMJ].”    Article 18, UCMJ, 10 U.S.C. § 818 (2006); R.C.M.

201(b)(5) (“The offense must be subject to court-martial

jurisdiction.”).   Additionally, the UCMJ “applies in all

places.”   Article 5, UCMJ, 10 U.S.C. § 805 (2006).   Because Ali

was charged with and convicted of misconduct punishable by

Articles 107, 121, and 134 of the UCMJ, the court-martial had

jurisdiction over the offenses.

     The court-martial’s jurisdiction over the offense alone,

however, is not sufficient to establish jurisdiction.    Since

1987 it has been clear that an inquiry into court-martial

jurisdiction focuses on the person’s status, i.e., whether the

person is subject to the UCMJ at the time of the offense.

Solorio v. United States, 483 U.S. 435 (1987).8   Our inquiry into


8
  Solorio overruled O’Callahan v. Parker, 395 U.S. 258 (1969), in
which the Supreme Court held that court-martial jurisdiction
depended on the “service connection” of the offense charged.
Solorio, 483 U.S. at 436. In Solorio, the Supreme Court
returned to its earlier precedent: “[i]n an unbroken line of
decisions from 1866 to 1960, this Court interpreted the
Constitution as conditioning the proper exercise of court-

                                  11
United States v. Ali, No. 12-0008/AR

whether jurisdiction over the offense exists therefore requires

an analysis of the criteria found in Article 2(a)(10); whether

Appellant was subject to the UCMJ under its terms.

     In its current form, Article 2(a)(10) reflects a long-

standing principle that civilians serving alongside the military

may be subject to courts-martial under the military justice

system in some limited circumstances.   Prior to the founding of

this country, the British Articles of War of 1765 provided for

jurisdiction over “[a]ll Suttlers and Retainers to a Camp, and

all persons whatsoever serving with Our Armies in the Field.”

British Articles of War of 1765, section XIV, art. XXIII,

reprinted in William Winthrop, Military Law and Precedents 941

(2d ed., Government Printing Office 1920).   The first American

Articles of War enacted in 1775 included this language from the

British Articles.   American Articles of War of 1775, art. XXXII,

reprinted in Winthrop, Military Law and Precedents at 956.      The

Articles retained that language with only minor modifications

until enactment of the Uniform Code of Military Justice in 1950.

See Winthrop, Military Law and Precedents at 98.     When the UCMJ

was enacted in 1950, under Article 2(10) courts-martial

jurisdiction included, “[i]n time of war, all persons serving

with or accompanying an armed force in the field.”    Article

2(10), UCMJ (1950).


martial jurisdiction over an offense on one factor:    the


                                12
United States v. Ali, No. 12-0008/AR

     In 1970 this court held that the term “time of war” in

Article 2(a)(10) referred only to a “war formally declared by

Congress.”   United States v. Averette, 19 C.M.A. 363, 365, 41

C.M.R. 363, 365 (1970).   Since Congress had not formally

declared war since World War II, the subsequent reach of Article

2(a)(10) was substantially reduced.    However, in 2006 Congress

amended the language of Article 2 in the 2007 National Defense

Authorization Act to read “[i]n time of declared war or

contingency operation,” effectively nullifying Averette.    2007

National Defense Authorization Act, Pub. L. No. 109-364, § 552,

120 Stat. 2217 (2006) (emphasis added).9   Thus, in its current

form Article 2(a)(10) provides jurisdiction “[i]n time of

declared war or contingency operation, [over] persons serving

with or accompanying an armed force in the field.”   We address

each of these statutory requirements in turn.10




military status of the accused.” Id. at 439.
9
   Unfortunately there is virtually no legislative history in the
Congressional Record that explains the congressional intent for
including the amended language.
10
    In his ruling, the military judge evaluated the “four”
elements of Article 2(a)(10), including “persons” and found
“Congress’ use of the broad term ‘persons’ encompasses the
accused, who is a citizen of Iraq and a citizen of Canada.” The
parties do not dispute the application of the term “persons” to
Ali.

                                13
United States v. Ali, No. 12-0008/AR

     1. “Contingency Operation”11

     Neither Ali nor the Government contest the military judge’s

finding that Operation Iraqi Freedom was a contingency operation

as that term is defined in 10 U.S.C. § 101(a)(13) (2006).12

     2. “Serving With” or “Accompanying an Armed Force”

     Ali argues that because the terms “serving with” and

“accompanying” are not defined in Article 2(a)(10), the Manual

for Courts-Martial, or case law, the terms are ambiguous.     Ali

suggests that this court look to the Military Extraterritorial

Jurisdiction Act (MEJA) and the North Atlantic Treaty

Organization Status of Forces Agreement (NATO SOFA) for the

definition of those terms as each excludes nationals of the host




11
   Although Ali does not argue that Operation Iraqi Freedom was
not a contingency operation, he suggests that the statutory
definition of contingency operation is overly broad and thus
there is a risk that Article 2(a)(10) could be applied to
civilians in a wide variety of circumstances.
12
   10 U.S.C. § 101(a)(13) defines contingency operation as:

     [A] military operation that -- (A) is designated by
     the Secretary of Defense as an operation in which
     members of the armed forces are or may become involved
     in military actions, operations, or hostilities
     against an enemy of the United States or against an
     opposing military force; or (B) results in the call or
     order to, or retention on, active duty of members of
     the uniformed services under section 688, 12301(a),
     12302, 12304, 12304a, 12305, or 12406 of this title,
     chapter 15 of this title, or any other provision of
     law during a war or during a national emergency
     declared by the President or Congress.

                               14
United States v. Ali, No. 12-0008/AR

country from its jurisdiction.13    Ali goes on to urge this court

to read into Article 2(a)(10) an exclusion of nationals of the

host nation because “it is evident that [he] is a member of a

class of persons that Congress intended to exclude from the

definition of serving with or accompanying an armed force in the

field.”

     In response, the Government refers us to United States v.

Burney, 6 C.M.A. 776, 788, 21 C.M.R. 98, 110 (1956),14 where we

addressed the phrase “persons serving with or accompanying an

armed force.”   In Burney, we stated that “[t]he test is whether

[the accused] has moved with a military operation and whether

his presence with the armed force was not merely incidental, but

13
   MEJA is applicable to civilian employees “employed by the
Armed Forces” which includes employees of a Department of
Defense or other qualifying federal agency contractor who are
outside the United States in connection with their employment
and who are not a national or ordinary resident of the host
nation. 18 U.S.C. § 3267(1) (2006). MEJA limits the phrase
“accompanying the Armed Forces” to dependents of military
members, civilian employees of the Department of Defense, or
Department of Defense contractors. 18 U.S.C. § 3267(2) (2006).
The NATO SOFA defines “civilian component” as “the civilian
personnel accompanying a force of a Contracting Party who are in
the employ of an armed service of that Contracting Party, and
who are not stateless persons, nor nationals of any State which
is not a Party to the North Atlantic Treaty, nor nationals of,
nor ordinarily resident in, the State in which the force is
located.” Agreement between the Parties to the North Atlantic
Treaty regarding the Status of their Forces, art. I, ¶ 1(b),
June 19, 1951, 4 U.S.T. 1792, 199 U.N.T.S. 67.
14
   The defendant in Burney was a civilian employed by a
government contractor stationed at an Air Force base in Japan
when he was tried by court-martial for assault with a deadly
weapon in violation of Article 128, UCMJ. Id. at 781-82. The



                                   15
United States v. Ali, No. 12-0008/AR

directly connected with, or dependent upon, the activities of

the armed force or its personnel.”     Id.   We also noted that “an

accused may be regarded as ‘accompanying’ or ‘serving with’ an

armed force, even though he is not directly employed by such a

force or the Government, but, instead, works for a contractor

engaged on a military project.”    Id.

     Nothing suggests that Congress could not have placed the

limitations against application to host-country nationals found

in MEJA within Article 2(a)(10), and we find it unnecessary to

rely on the definitions found in either MEJA or the NATO SOFA,

particularly when we have previously addressed those terms as

used in Article 2(a)(10) in the military context.     Thus, we look

to the facts of this case in light of prior precedent to

determine whether Ali was “serving with” or “accompanying the

force.”   In his ruling on the motion to dismiss, the military

judge found:

     The accused was serving with 1st Squad, 3rd Platoon,
     170th Military Police Company. He served as an
     interpreter on every mission the squad went on. Not
     only was he an integral part of the team, he was the
     necessary part of the team. Without the accused, or
     another interpreter, the squad could not perform the
     military mission it had in Operation Iraqi Freedom.
     He was the only member of the team that was necessary.
     Even the squad leader, SSG Butler, could be replaced
     by another Soldier taking charge, and the mission
     could be accomplished.




Court of Military Appeals held that the exercise of court-
martial jurisdiction was constitutional. Id. at 803.

                                  16
United States v. Ali, No. 12-0008/AR

The military judge identified several other factors indicating

that Ali was serving with the Army, including:    he wore a tape

stating “U.S. Army” and the unit patch for the 42nd Military

Police Brigade on his uniform, as did the soldiers in his squad;

he wore body armor and a helmet like the soldiers; he lived in a

combat outpost, at first with other soldiers then with other

interpreters; he received mission orders from the squad

leader/team chief and reported for operational purposes to the

squad leader/team chief; and when he had interpersonal conflicts

he raised them with his military supervisors.

     Additionally, the military judge found that Ali and the

soldiers of 1st Squad faced daily threats from enemy insurgents

operating in the area around Hit.    The squad was routinely

attacked with improvised explosive devices, vehicle-borne

explosive devices, small arms fire, precision small arms fire,

and indirect fire.   As an interpreter, Ali would have been

specifically targeted by the enemy in an attempt to inhibit

United States Army communications capabilities.   For operational

purposes, Ali’s role as interpreter was integral to the mission

of 1st Squad.   He was virtually indistinguishable from the

troops serving in 1st Squad and he faced the same daily routines

and threats as they did.




                                17
United States v. Ali, No. 12-0008/AR

       We conclude that Ali was both “serving with or

accompanying” the soldiers of 1st Squad at the time of the

offense.

       3. “In the Field”

       Ali urges this court to narrowly construe the meaning of

“in the field” under Article 2(a)(10) in light of the Supreme

Court precedent limiting military jurisdiction over civilians.

Ali argues that the term “in the field” must be narrowly

construed so as to require both (1) a contingency operation; and

(2) the practical unavailability of a civilian criminal forum.

The Government responds by noting that Colonel Winthrop broadly

defined the phrase to mean “the period and pendency of war and to

acts committed in the theater of war.”    The Government goes on to

rely on the discussion in Burney in which this court stated that

“in the field” means in an area of actual fighting.     Burney, 6

C.M.A. at 787-88, 21 C.M.R. at 109-10.

       Although the Supreme Court in Reid v. Covert analyzed the

provisions of Article 2(11), the Court did distinguish and

discuss the “in the field” requirement of then Article 2(10):15

       Experts on military law, the Judge Advocate General
       and the Attorney General have repeatedly taken the
       position that “in the field” means in an area of
       actual fighting. . . .

       Article 2(10) of the UCMJ, 50 U.S.C. § 552(10),
       provides that in time of war persons serving with or
       accompanying the armed forces in the field are subject

15
     Article 2(10) was the predecessor to today’s Article 2(a)(10).

                                  18
United States v. Ali, No. 12-0008/AR

     to court-martial and military law. We believe that
     Art. 2(10) sets forth the maximum historically
     recognized extent of military jurisdiction over
     civilians under the concept of “in the field.”

354 U.S. 1, 34 n.61 (citations omitted).

     We see no reason not to adopt this interpretation of “in

the field,” which requires an area of actual fighting, for our

analysis of Article 2(a)(10).   Cf. Burney. 6 C.M.A. at 787-88,

21 C.M.R. at 109-10.   Ali and 1st Squad were living at a combat

outpost and conducting their missions in and around Hit, where

they faced attacks from enemy insurgents on a daily basis.   The

military judge found that a typical mission required “mission

preparations, safety brief, accountability, convoy to the

mission site in up-armored HMMWVs, training of Iraqi Police . .

. [and] conduct[ing] patrols with the Iraqi police.”   There is

little doubt that 1st Squad was in an area of actual fighting

and thus, “in the field.”

     We therefore agree with the military judge and the CCA that

Ali was serving with or accompanying an armed force in the field

during a contingency operation.    The misconduct is punishable by

Articles 107, 121, and 134, UCMJ, 10 U.S.C. §§   907, 921, 934

(2006), and jurisdiction existed under Article 2(a)(10).

     B.   Jurisdiction over the Person

     Post-Solorio, the status of the individual is the focus for

determining both jurisdiction over the offense and jurisdiction

over the person.   See Harmon, 63 M.J. at 101 (“military


                                  19
United States v. Ali, No. 12-0008/AR

jurisdiction over the person continues as long as military

status exists”); United States v. Murphy, 50 M.J. 4, 7 (C.A.A.F.

1998) (citing Solorio for the proposition that “the test for

whether a military court-martial has jurisdiction to try an

accused is the military status of the accused”).   The only

difference is that jurisdiction over the person depends on the

person’s status as a “person subject to the Code” both at the

time of the offense and at the time of trial.   Compare Solorio,

483 U.S. at 451, with United States v. Howard, 20 M.J. 353, 354

(C.M.A. 1985) (“It is black letter law that in personam

jurisdiction over a military person is lost upon his discharge

from the service, absent some saving circumstance or statutory

authorization.”).

     Having agreed with the military judge that Ali was a person

subject to the Code under Article 2(a)(10) at the time of the

offense, we now must determine whether there was something that

altered his status between the time of the offense and the time

of trial.    Ali argues that he no longer fell within Article

2(a)(10) at the time of trial because L3 fired him prior to his

arraignment and he was no longer serving with or accompanying

the force.   The Government responds that it is clear that Ali

was serving with and accompanying the force both at the time of

the assault and at the time of trial and therefore the court-

martial had jurisdiction.



                                 20
United States v. Ali, No. 12-0008/AR

     We need not determine whether the termination of Ali’s

employment by L3 also terminated his status of “serving with”

the force, as the facts demonstrate that he was still

“accompanying the force.”   As noted in the analysis of R.C.M.

202(a):

     Although a person “accompanying an armed force” may be
     “serving with” it as well, the distinction is
     important because even though a civilian’s contract
     with the Government ended before the commission of an
     offense, and hence the person is no longer “serving
     with” an armed force, jurisdiction may remain on the
     ground that the person is “accompanying an armed
     force” because of continued connection with the
     military.16

Manual for Courts-Martial, United States, Analysis of the Rules

for Courts-Martial app. 21 at A21-11 to A21-12 (2008 ed.) (MCM).

Thus, regardless of whether Ali continued to “serve with” an

armed force after his civilian employment termination, he

certainly continued to accompany the force while awaiting

trial.17   See Perlstein, 151 F.2d at 169 (holding that the

jurisdictional question was not the defendant’s employment

status but whether he was still accompanying the Army at the

time of the offenses); In re Di Bartolo, 50 F. Supp. 929, 931

(S.D.N.Y. 1943) (critical issue for purposes of jurisdiction was


16
   MCM explanations of offenses are not binding on this court,
but are generally treated as persuasive authority. United
States v. Miller, 67 M.J. 87, 89 (C.A.A.F. 2008).
17
   The fact that Ali’s continued accompaniment was not voluntary
is irrelevant for our analysis as his confinement was a direct
result of his actions in violating his restriction to Victory
Base Complex.

                                 21
United States v. Ali, No. 12-0008/AR

not whether accused had been terminated by government contractor

at the time of court-martial, rather “[t]he primary issue is

whether the petitioner accompanied the Armies of the United

States”).

       Accordingly, we find the court-martial had jurisdiction

over Ali.   Having held that the court-martial had jurisdiction

over Ali under the provisions of Article 2(a)(10), we turn to

whether the exercise of that jurisdiction over Ali violated the

Constitution.

II.   Whether Congress’s Exercise of Jurisdiction in Article
      2(a)(10) Violates the Constitution

      Ali’s primary argument is that Article 2(a)(10) is

unconstitutional as applied in this case because he was not

afforded the protections of the Fifth and Sixth Amendments.      The

constitutionality of an act of Congress is a question of law

that we review de novo.   United States v. Disney, 62 M.J. 46, 48

(C.A.A.F. 2005).    Where, as here, an appellant argues that a

statute is “unconstitutional as applied,”18 we conduct a fact-

specific inquiry.   See Dahnke-Walker Milling Co. v. Bondurant,

257 U.S. 282, 289 (1921) (“A statute may be invalid as applied

to one state of facts and yet valid as applied to another.”)

(citations omitted); Disney, 62 M.J. at 50-51 (determining,

based on the facts of the case, that the statute at issue was


18
  Counsel for Ali asserted that his constitutional challenge was
“as applied” at oral argument.

                                 22
United States v. Ali, No. 12-0008/AR

“constitutional as applied to [a]ppellant’s conduct”); United

States v. Marcum, 60 M.J. 198, 206-08 (C.A.A.F. 2004) (viewing

the case as a “discrete criminal conviction based on a discrete

set of facts” and determining that Article 125, UCMJ, 10 U.S.C.

§ 925 (2006), was “constitutional as applied to [a]ppellant”).

     To succeed in his as-applied challenge, Ali must show that

he was entitled to Fifth and Sixth Amendment protections and

that, under the facts of this case, these protections were

violated when he was subjected to military jurisdiction.   See

United States v. Salerno, 481 U.S. 739, 745 & n.3 (1987)

(describing the “heavy burden” required to assert a facial

challenge and noting how the appellant did not argue that the

legislative act was “unconstitutional because of the way it was

applied to the particular facts of their case”).

     A.   Fifth and Sixth Amendment Protections

     Ali alleges that exercise of court-martial jurisdiction

violated his rights under the Fifth and Sixth Amendments, citing

the line of Supreme Court cases denying court-martial

jurisdiction over civilians.19   He argues those cases demonstrate


19
  United States ex rel. Toth v. Quarles, 350 U.S. 11, 23 (1955)
(holding that former servicemember was not subject to court-
martial); Covert, 354 U.S. at 5, 41 (court-martial did not have
jurisdiction during peacetime to try capital case against
civilian dependent of a servicemember); Kinsella v. United
States ex rel. Singleton, 361 U.S. 234, 249 (1960) (conviction
by court-martial of wife of serviceman for noncapital crime was
not constitutionally permissible); Grisham v. Hagan, 361 U.S.
278, 280 (1960) (overseas civilian employee of armed services

                                 23
United States v. Ali, No. 12-0008/AR

the Supreme Court’s unwillingness to expand military

jurisdiction to include civilians and urges the court to apply

the same framework in this case, thereby rejecting an overly

broad reading of Article 2(a)(10).     Ali highlights the Supreme

Court’s concern, reflected in Covert, 354 U.S. at 37, that

courts-martial do not provide an accused the same protections as

civil courts, specifically “trial by jury before an independent

judge after an indictment by a grand jury.”

        Unlike Ali, the defendant in Covert was a United States

citizen, and the Supreme Court’s concern reflected the

impermissible denial of constitutional protections to “an

American citizen when [she] was tried by the American Government

in [a] foreign land[] for offenses committed there.”    354 U.S.

at 5.    Indeed, all of the cases relied upon by Ali for the

constitutional limitations on congressional extension of

military jurisdiction over civilians involved United States

citizens tried by court-martial not in a time of war.    None of

these cases purported to address the issue before us, which is

the constitutionality of military jurisdiction over a noncitizen

tried outside of the United States during a contingency




was not subject to court-martial jurisdiction in capital case);
McElroy v. United States ex rel. Guagliardo, 361 U.S. 281, 283-
84, 287 (1960) (overseas civilian employees of the Army and Air
Force were not subject to court-martial jurisdiction during
peacetime).

                                  24
United States v. Ali, No. 12-0008/AR

operation.   Under the circumstances of this case, the concerns

raised by the Supreme Court are not applicable.

     However, we must first consider whether Ali, a foreign

national being tried outside the United States for a crime

committed outside the United States, enjoys the protections of

the Fifth and Sixth Amendments which the Supreme Court was

concerned with in Covert and the cases cited in note 19, supra.

This threshold determination is critical to our analysis as

Ali’s primary constitutional argument relies on his assertion

that he is in a position like that of the individuals the

Supreme Court determined could not be subjected to military

jurisdiction, see supra note 19, because he too is entitled to

Fifth and Sixth Amendment protections.

     In his brief and at oral argument Ali relied on United

States v. Verdugo-Urquidez, 494 U.S. 259 (1990), for the

principle that he was entitled to fundamental due process rights

under the Constitution because he was subjected to the judicial

power of the United States.   Verdugo-Urquidez was a Mexican

citizen who was arrested for various drug offenses in Mexico on

a United States arrest warrant.    Id. at 262.   He was later tried

in a United States district court where he claimed that the

search of his residence in Mexico by United States law

enforcement violated his Fourth Amendment rights.    Id. at 263.

The Supreme Court held that the Fourth Amendment did not apply



                                  25
United States v. Ali, No. 12-0008/AR

where the search of a nonresident alien’s home occurred in a

foreign country.   Id. at 261.    While recognizing that the

Supreme Court did not extend Fourth Amendment protections to

Verdugo-Urquidez, Ali argues that since he was subjected to the

judicial power of the United States, he was entitled to

fundamental due process rights.

     While Verdugo-Urquidez referenced several cases discussing

constitutional protections applicable to aliens,20 it also

explained that “[t]hese cases . . . establish only that aliens

receive constitutional protections when they have come within

the territory of the United States and developed substantial

connections with this country.”     Id. at 271 (emphasis added).

While there is no case law extending constitutional protections

granted by the Fifth and Sixth Amendments to noncitizens who are

tried overseas there is precedent to the contrary.    See, e.g.,

Johnson v. Eisentrager, 339 U.S. 763, 783 (1950) (rejecting the

principle “that the Fifth Amendment confers rights upon all

persons, whatever their nationality, wherever they are located

and whatever their offenses”); United States v. Curtiss-Wright

20
  Verdugo-Urquidez, 494 U.S. at 270-71 (citing Plyler v. Doe,
457 U.S. 202, 211-12 (1982) (illegal aliens protected by Equal
Protection Clause); Kwong Hai Chew v. Colding, 344 U.S. 590, 596
(1953) (resident alien is a “person” within the meaning of the
Fifth Amendment); Bridges v. Wixon, 326 U.S. 135, 148 (1945)
(resident aliens have First Amendment rights); Wong Wing v.
United States, 163 U.S. 228, 238 (1896) (resident aliens
entitled to Fifth and Sixth Amendment rights); Yick Wo v.



                                  26
United States v. Ali, No. 12-0008/AR

Export Corp., 299 U.S. 304, 318 (1936) (“Neither the

Constitution nor the laws passed in pursuance of it have any

force in foreign territory unless in respect of our own

citizens.”).

     In holding that the Fourth Amendment was not applicable to

a United States Government search of a home owned by a

nonresident alien located outside the United States, Verdugo-

Urquidez reiterated these principles in its discussion of

Eisentrager, which is instructive as to the constitutional

rights afforded to noncitizens outside the United States.    In

disposing of the Fourth Amendment claims which were raised in

Verdugo-Urquidez, the Supreme Court discussed the Fifth

Amendment claims that were raised in Eisentrager:

          Indeed, we have rejected the claim that aliens
     are entitled to Fifth Amendment rights outside the
     sovereign territory of the United States. In Johnson
     v. Eisentrager, the Court held that enemy aliens
     arrested in China and imprisoned in Germany after
     World War II could not obtain writs of habeas corpus
     in our federal courts on the ground that their
     convictions for war crimes had violated the Fifth
     Amendment and other constitutional provisions. The
     Eisentrager opinion acknowledged that in some cases
     constitutional provisions extend beyond the citizenry;
     “the alien . . . has been accorded a generous and
     ascending scale of rights as he increases his identity
     with our society.” But our rejection of
     extraterritorial application of the Fifth Amendment
     was emphatic:

          “Such extraterritorial application of organic law
     would have been so significant an innovation in the


Hopkins, 118 U.S. 356, 369 (1886) (Fourteenth Amendment protects
resident aliens)).

                               27
United States v. Ali, No. 12-0008/AR

     practice of governments that, if intended or
     apprehended, it could scarcely have failed to excite
     contemporary comment. Not one word can be cited. No
     decision of this Court supports such a view. None of
     the learned commentators on our Constitution has even
     hinted at it. The practice of every modern government
     is opposed to it.”

          If such is true of the Fifth Amendment, which
     speaks in the relatively universal term of “person,”
     it would seem even more true with respect to the
     Fourth Amendment, which applies only to “the people.”

Verdugo-Urquidez, 494 U.S. at 269 (citations omitted).

     At its core, Ali’s argument suggests that regardless of

that fact that he is a nonresident who is not a citizen of the

United States and regardless of where the offense took place or

where he was tried, so long as he is subjected to judicial

processes of the United States, the Fifth and Sixth Amendments

apply because he is a “person” who stands “accused,” and is

being tried by the United States.21    Once again, Eisentrager is

instructive:

          We have pointed out that the privilege of
     litigation has been extended to aliens, whether
     friendly or enemy, only because permitting their
     presence in the country implied protection. No such
     basis can be invoked here, for these prisoners at no
     relevant time were within any territory over which the
     United States is sovereign, and the scenes of their
     offense, their capture, their trial and their
     punishment were all beyond the territorial
     jurisdiction of any court of the United States.


21
  In Verdugo-Urquidez, the Chief Justice noted the contrast
between the language of the Fourth Amendment which refers to
“the people” with the language of the Fifth and Sixth Amendments
which refer to “persons” and “accused.” 494 U.S. at 265-66.



                                28
United States v. Ali, No. 12-0008/AR

339 U.S. at 777-78 (emphasis added).   Ali’s case is similar.

The offenses giving rise to the charges against Ali took place

outside the United States.

     To be sure, the Supreme Court held well before its decision

in Eisentrager, that:

     all persons within the territory of the United States
     are entitled to the protection guarantied by [the
     Fifth and Sixth] amendments, and that even aliens
     shall not be held to answer for a capital or other
     infamous crime, unless on a presentment or indictment
     of a grand jury, nor be deprived of life, liberty, or
     property without due process of law.

Wong Wing, 163 U.S. at 238.    Those protections, however, are the

result of the alien’s presence “within the territory” of the

United States.   Id.

     Moreover, the Supreme Court has evaluated the question of

whether noncitizens are afforded the protections of the Fifth

and Sixth Amendments and has reasoned that aliens outside the

United States are not guaranteed those rights.   See, e.g.,

Curtiss-Wright, 299 U.S. at 318; Balzac v. Porto Rico, 258 U.S.

298 (1922) (one of “The Insular Cases,” holding Sixth Amendment

right to jury trial inapplicable in Puerto Rico); Ocampo v.

United States, 234 U.S. 91 (1914) (Fifth Amendment grand jury

provision inapplicable in the Philippines); Dorr v. United

States, 195 U.S. 138 (1904) (jury trial provision inapplicable

in the Philippines).    Thus we find no precedent, and the parties

have not provided any law, which mandates granting a noncitizen



                                 29
United States v. Ali, No. 12-0008/AR

Fifth and Sixth Amendment rights when they have not “come within

the territory of the United States and developed substantial

connections with this country.”    Verdugo-Urquidez, 494 U.S. at

271.   Neither Ali’s brief predeployment training at Fort

Benning, Georgia,22 nor his employment with a United States

corporation outside the United States constitutes a “substantial

connection” with the United States as envisioned in Verdugo-

Urquidez. Ultimately, we are unwilling to extend constitutional

protections granted by the Fifth and Sixth Amendments to a

noncitizen who is neither present within the sovereign territory

of the United States nor has established any substantial

connections to the United States.      Whatever rights Appellant had

were met through the court-martial process.23

       We are mindful of the Supreme Court’s repeated refusals to

extend court-martial jurisdiction over civilians and recognize

the high court’s repeated caution against the application of


22
   The record indicates that Ali spent approximately seven days
at Fort Benning, Georgia, for predeployment training. The
training took place January 14, 2008, through January 21, 2008.
23
   In his separate opinion, Chief Judge Baker finds that Ali is
entitled to the subset of Fifth and Sixth Amendment protections
provided by the statutory safeguards embedded in the UCMJ.
United States v. Ali, __ M.J. __ (17-19) (C.A.A.F. 2012) (Baker,
C.J., concurring in part and in the result). We agree that the
UCMJ provides some, but not all, Fifth and Sixth Amendment
protections to those who fall within its jurisdiction, however
Ali’s fundamental argument remains based on the distinction
between the full panoply of Fifth and Sixth Amendment rights
afforded to United States citizens in other courts and the
narrower range of these rights available to those subject to
court-martial under the UCMJ.

                                  30
United States v. Ali, No. 12-0008/AR

military jurisdiction over anyone other than forces serving in

active duty.   Covert, 354 U.S. at 40 (“We should not break faith

with this nation’s tradition of keeping military power

subservient to civilian authority, a tradition which we believe

is firmly embodied in the Constitution.”); Toth, 350 U.S. at 22

(“There are dangers lurking in military trials which were sought

to be avoided by the Bill of Rights and Article III of our

Constitution.”).   However, those cases are factually

distinguishable because the defendants in those cases were

United States citizens who indisputably enjoyed the protections

of the Fifth and Sixth Amendments.24   See Covert, 354 U.S. at 32

(noting that like the defendant in Toth, the defendants were

American citizens).25


24
   We note there is also precedent suggesting that civilians
serving alongside the military may be subject to the military
justice system. See, e.g., Duncan v. Kahanamoku, 327 U.S. 304,
313 (1946) (citing the “well-established power of the military”
to assert jurisdiction over “those directly connected with” it);
Ex parte Milligan, 71 U.S. 2, 123 (1866) (“Every one connected
with [the military] . . . is amenable to the jurisdiction which
Congress has created for their government, and, while thus
serving, surrenders his right to be tried by the civil
courts.”); see also discussion of British and American Articles
of War supra pp. 12-13. But that question is not before us in
this case.
25
   In his separate opinion, Chief Judge Baker notes the Supreme
Court’s call for the application of a “practical and contextual”
analysis of constitutional law overseas in Boumediene v. Bush,
553 U.S. 723 (2008). Ali, __ M.J. at __ (21) (Baker, C.J.,
concurring in part and in the result). We agree that such an
analysis is necessary in this case and note the Court’s concern
in Boumediene “[t]hat the petitioners in [Covert] were American
citizens was a key factor in the case and was central to the
plurality’s conclusion that the Fifth and Sixth Amendments apply

                                31
United States v. Ali, No. 12-0008/AR

       Ali’s claim that the application of Article 2(a)(10) to him

violated the Constitution under the circumstances of this case

fails.26

       B.    Necessary and Proper Clause

       Citing Covert, Ali’s second argument is that the Necessary

and Proper Clause, U.S. Const. art. I, § 8, cl. 18, cannot be

used to extend Congress’s power to authorize court-martial

jurisdiction over civilians under art. I, § 8, cl. 14 because

the term “land and naval Forces” refers only to members of the

armed forces.

       As an initial matter, Congress has the power to “declare

War” and to “make Rules for the Government and Regulation of the

land and naval Forces.”     U.S. Const. art. I, § 8, cls. 11, 14.

These powers are separate and distinct sources of constitutional

authority for congressional action.        See Solorio, 483 U.S. at

441.   Moreover, we recognize that “the Necessary and Proper

Clause cannot extend the scope of Clause 14.”       Covert, 354 U.S.

at 21.      In this case we find the Government’s argument that

Article 2(10) was based on clause 14 and that Ali was a member

of the “land and naval Forces” unpersuasive, but this is of no

moment.     The Supreme Court has cited Congress’s “war powers” as

the constitutional source of authority and justification for


to American civilians tried outside the United States.”
Boumediene, 553 U.S. at 760.



                                   32
United States v. Ali, No. 12-0008/AR

federal court decisions which “upheld military trial of

civilians performing services for the armed forces ‘in the

field’ during time of war.”27   Covert, 354 U.S. at 33 (“To the

extent that these cases can be justified, insofar as they

involved trial of persons who were not ‘members’ of the armed

forces, they must rest on the Government’s ‘war powers.’”

(citing Perlstein, 151 F.2d 167; Hines v. Mikell, 259 F. 28 (4th

Cir. 1919)); Ex parte Jochen, 257 F. 200 (S.D. Tex. 1919); Ex

parte Falls, 251 F. 415 (D.N.J. 1918); Ex parte Gerlach, 247 F.

616 (S.D.N.Y. 1917); Shilman v. United States, 73 F. Supp. 648

(D.C.N.Y. 1947), rev’d in part, 164 F.2d 649 (2d Cir. 1947); In

re Berue, 54 F. Supp. 252 (S.D. Ohio 1944); McCune v.

Kilpatrick, 53 F. Supp 80 (E.D. Va. 1943); In re Di Bartolo, 50

F. Supp. 929 (S.D.N.Y. 1943))).

     C.   Reasonable Availability of Article III Forum

     In the alternative, the Amici Navy-Marine Corps and Air

Force Appellate Divisions argue that in Toth and Singleton the

Supreme Court held that “if Congress reasonably could provide an

Article III forum for the trial of civilians accompanying the

military overseas, a court-martial is unconstitutional.”    Amici

also argue that the “availability” of a civilian court is merely

26
   This case does not present a situation involving a United
States citizen and we take no position as to that issue.
27
   We recognize that Ali was in Iraq pursuant to a contingency
operation rather than a declared war. However, we are also



                                  33
United States v. Ali, No. 12-0008/AR

a question of logistics and that military authorities could have

transported Ali back to the United States for trial in an

Article III court.   (Citing Toth, 350 U.S. at 23 (suggesting

that Congress use the “least possible power adequate to the end

proposed”)).   In other words, court-martial jurisdiction over

civilians is unnecessary when there are “available alternatives”

which guarantee constitutional protections.

     Leaving aside the fact that MEJA expressly provides for

concurrent jurisdiction with courts-martial, the problem this

argument presents is that no Article III alternative exists

under the facts of this case.   While MEJA extends to civilians

“employed by or accompanying the Armed Forces,” 18 U.S.C.

§ 3261(a) (2006), which likely includes non-United States

citizens, cf. United States v. Brehm, No. 1:11-cr-11, 2011 U.S.

Dist. LEXIS 33903, at *3, 2011 WL 1226088, at *1.   (E.D. Va.

Mar. 30, 2011) (finding that MEJA extended to a South African

civilian contractor who worked for the Department of Defense in

Afghanistan), it does not extend to citizens of the host nation.

See 18 U.S.C. § 3267(1)(C), (2)(C) (excepting all “national[s]

of or [those] ordinarily resident in the host nation”).   Thus,

there is no available alternative forum here, and Congress used




cognizant of the nature of the conflict and the existence of
actual hostilities.

                                34
United States v. Ali, No. 12-0008/AR

the “least possible power adequate” to try Ali in this case.

Toth, 350 U.S. at 23.28

                     III.   Fosler/Ballan Issue

     Charge III and its specification alleged a violation of

Article 134, UCMJ, specifically that Ali “[d]id, at or near

Combat Outpost 4, Iraq, o/a 23 Feb 08, wrongfully endeavor to

impede an investigation in the case of himself and H.A.U. by

wrongfully hiding evidence, to wit:    the knife which injured

H.A.U.”   The specification did not contain reference to the

terminal elements of clauses 1 or 2 of Article 134, prejudice to

good order or discipline or service discrediting conduct.

     Ali pled guilty to Charge III.    The stipulation of fact,

signed by Ali, stated that “Mr. Ali’s conduct was prejudicial to

good order and discipline in that it impeded the Soldiers of the

170th MP Company in their efforts to determine the facts of the

physical altercation, the reasons for the fight and the means of

Mr. Al-Umarryi’s injuries.”   During the providence inquiry, the

military judge explained the elements of prejudice to good order

and discipline and service discrediting conduct to Ali.   Ali

stated that his conduct was prejudicial to good order and

28
  In regard to the issue raised in Senior Judge Effron’s
separate opinion, Ali, __ M.J. at __ (7) (Effron, S.J.,
concurring in part and in the result), our holding is limited to
the narrow circumstances presented by this case, namely the
exercise of court-martial jurisdiction over a dual citizen of
the host country and a third country. We do not reach the



                                 35
United States v. Ali, No. 12-0008/AR

discipline.   Ali’s case is factually analogous to United States

v. Ballan, 71 M.J. 28 (C.A.A.F. 2012).   Ballan pled guilty to an

Article 134 charge which omitted the terminal element, entered

into a pretrial agreement, submitted a stipulation of fact which

addressed the terminal element, and indicated that he understood

the nature of the prohibited conduct during the providence

inquiry.   Id. at 30-35.   This court applied a plain error review

and found no material prejudice to Ballan’s substantial rights.

Id.   Similarly, we find no material prejudice to Ali’s

substantial rights in light of the error in Charge III.

                              Decision

      The decision of the United States Army Criminal Court of

Appeals is affirmed.




question of the constitutionality of court-martial jurisdiction
over a noncitizen who is not also a host-country national.

                                 36
United States v. Ali, No. 12-0008/AR


     BAKER, Chief Judge (concurring in part and in the result):

                           INTRODUCTION

     I concur in the reasoning and the result with respect to

Issue II.1   I write separately regarding Issue I because, while I

agree with the result, I believe the essential and threshold

question in this case is whether Congress possesses the

authority to amend the Uniform Code of Military Justice (UCMJ)

to include within its jurisdiction civilian contractors serving

with or accompanying the United States Armed Forces.   Working

forward from Article I of the United States Constitution, rather

than backward from the Bill of Rights, Congress must have an

enumerated and positive authority to act, even if its actions

would not otherwise run afoul of the Bill of Rights.   Thus, the

military judge had it exactly right:   “The two issues in this

motion are whether the accused falls within the terms delineated

by Congress in Article 2(a)(10), and, if so, whether Congress

has the power under the United States Constitution to extend the

jurisdiction of courts-martial to that extent.”

     Only if one determines that Congress has an affirmative

power to act, does one need to then consider whether it has done

1
  I concur in the result with regards to Issue III, but for
reasons stated in my concurring opinion in United States v.
Ballan, 71 M.J. 28, 36 (C.A.A.F. 2012) (Baker, C.J., concurring
in the result), and my dissenting opinion in United States v.
Fosler, 70 M.J. 225, 240 (C.A.A.F. 2011) (Baker, J.,
dissenting), I conclude that Appellant was on fair notice of the
Article 134, UCMJ, 10 U.S.C. § 934 (2006), charge.
United States v. Ali, No. 12-0008/AR


so in a manner consistent with the Bill of Rights and in

particular the Fifth and Sixth Amendments.   In this regard, the

majority goes too far in concluding that the Amendments do not

apply overseas to noncitizens:   “Ultimately, we are unwilling to

extend constitutional protections granted by the Fifth and Sixth

Amendments to a noncitizen who is neither present within the

sovereign territory of the United States nor established any

substantial connections to the United States.”   United States v.

Ali, __ M.J. __ (30) (C.A.A.F. 2012).   The Supreme Court offers

a more nuanced approach stating that “questions of

extraterritoriality [in the application of constitutional

rights] turn on objective factors and practical concerns, not

formalism.”   Boumediene v. Bush, 553 U.S. 723, 764 (2008).

     With respect to Appellant’s Fifth and Sixth Amendment

arguments, in this case, the only question we need to reach

expressly, or by implication, is whether the Government violated

Appellant’s Fifth and Sixth Amendments in the manner in which it

prosecuted him, as an Iraqi and Canadian national serving as a

combat translator while embedded in a United States military

unit in combat operations in Iraq.   Appellant wore the same

uniform as the other members in his squad, served as an

interpreter on every mission the squad went on, and lived with

and near other soldiers in his squad.   Without Appellant his




                                 2
United States v. Ali, No. 12-0008/AR


team could not perform its military mission.   Thus, he was an

integral member of this United States military unit.

      In my view, if Appellant was sufficiently connected with

the Armed Forces to qualify for UCMJ court-martial jurisdiction

as a matter of statutory and constitutional law, then he was

also sufficiently connected to the Armed Forces to be entitled

to those rights embedded in the UCMJ to which members of the

Armed Forces are entitled, including those rights and rules that

are derived from the Fifth and Sixth Amendments.   What he was

not entitled to were rights extending beyond those provided to

members of the Armed Forces as a matter of constitutional law.

                            DISCUSSION

A.   Congressional Authority to Act

      The threshold question presented by Appellant is a

structural one.   Does Congress have authority to prescribe

court-martial jurisdiction over certain contractors serving with

or accompanying the United States Armed Forces?    That is because

“[t]he Government may act only as the Constitution authorizes,

whether the actions in question are foreign or domestic.”

United States v. Verdugo-Urquidez, 494 U.S. 259, 277 (1990)

(Kennedy, J., concurring); see also Reid v. Covert, 354 U.S. 1,

6 (1957) (plurality opinion) (the United States “can only act in

accordance with all the limitations imposed by the

Constitution”); United States v. Comstock, 130 S. Ct. 1949, 1956


                                 3
United States v. Ali, No. 12-0008/AR


(2010) (“[T]he Federal ‘[G]overnment is acknowledged by all to

be one of enumerated powers,’ which means that ‘[e]very law

enacted by Congress must be based on one or more of’ those

powers.”) (2d and 3d set of brackets in original) (citations

omitted).   If Congress does not have the power to legislate

jurisdiction in this manner, then we need not reach the Bill of

Rights issues.   Moreover, the fact that an action does not

violate Appellant’s Fifth or Sixth Amendment rights does not

mean that the Congress has an enumerated or implied authority to

take the predicate action in question.

     The Government identifies Article I, Section 8, Clause 14,

as its source of affirmative authority for Congress’s action.

This clause states that “The Congress shall have Power . . .

[t]o make Rules for the Government and Regulation of the land

and naval Forces.”   Indeed, the Government rests its case upon

this clause.   Appellant, on the other hand, argues that his

court-martial lacked jurisdiction because Congress exceeded its

legislative authority when it amended the UCMJ to extend court-

martial jurisdiction to reach civilians during contingency

operations.    Appellant relies on Supreme Court case law for the

proposition that civilians may not be subject to military court-

martial generally, but to the extent they can, it can only occur

in the narrowest of circumstances necessitated by the lack of a

civilian alternative.   Therefore, he argues that this Court


                                  4
United States v. Ali, No. 12-0008/AR


should reject the application of court-martial jurisdiction to

him.   See also Covert, 354 U.S. at 5 (rejecting court-martial

jurisdiction over American civilian dependants of servicemembers

stationed at a United States Air Force base in England and a

post in Japan); United States ex rel. Toth v. Quarles, 350 U.S.

11, 23 (1955) (rejecting court-martial jurisdiction over

civilian ex-servicemember); Ex parte Milligan, 71 U.S. (4 Wall.)

2 (1866) (concluding that a citizen not connected with military

service could not be tried by a military court when civilian

courts are still operating).

       Addressing the Government’s argument first, on the one

hand, there is no question that Appellant was not a member of

the land and naval forces at the time of his offense or at the

time he was court-martialed.   If he was, there would have been

no reason to charge him under Article 2(a)(10), UCMJ, 10 U.S.C.

§ 802(a)(10) (2006), as a civilian contractor serving with or

accompanying the Armed Forces.   On the other hand, the Supreme

Court has recognized that the authority under this clause may

extend beyond those persons formally inducted into the United

States Armed Forces.   “[T]here might be circumstances where a

person could be ‘in’ the armed services for purposes of Clause

14 even though he had not formally been inducted into the

military or did not wear a uniform.”   Covert, 354 U.S. at 23.




                                  5
United States v. Ali, No. 12-0008/AR


     In my view, Appellant was certainly serving with and thus

also accompanying the United States Armed Forces, but he was

neither a member of the United States Armed Forces nor “in” the

United States Armed Forces.   If he were, then the Government

should have charged him under Article 2(a)(1), UCMJ.   Therefore,

to the extent Congress’s authority is based on Article I,

Section 8, Clause 14 (Rules and Regulations Clause) it must be

derived from an authority that is either implied from this

clause or is necessarily and properly derived from this clause

on the theory that if Congress is to govern and regulate the

United States Armed Forces effectively, it must also be able to

govern and regulate those who serve with and accompany the

United States Armed Forces as well.    This assertion, however,

must be balanced against the Supreme Court’s continuing

admonition that “the jurisdiction of military tribunals is a

very limited and extraordinary jurisdiction” with respect to

civilians.   Covert, 354 U.S. at 21.   This admonition includes

courts-martial established pursuant to the UCMJ.

     In the current legal context, I do not find sufficient

positive authority to reach this result on the authority implied

from Article I, Section 8, Clause 14 alone.   Thus, if the

Congress is to have authority to prescribe court-martial

jurisdiction over civilian contractors serving with or

accompanying the armed forces in the field, additional and


                                 6
United States v. Ali, No. 12-0008/AR


complementary authority must be found somewhere in the

Constitution outside of the Rules and Regulations Clause.      In

this case, the military trial judge and the United States Army

Court of Criminal Appeals (CCA) relied upon Congress’s

enumerated and implied war powers as well as its authority to

make rules and regulations.   United States v. Ali, 70 M.J. 514,

519-20 (A. Ct. Crim. App. 2011).       These powers are found, among

other places, in Article I, Section 8, and include the power to:

“lay and collect taxes . . . to . . . provide for the common

Defense”; “define and punish . . . [o]ffenses against the Law of

Nations”; declare war; make Rules concerning Captures on Land

and Water; raise and support armies; provide and maintain a

navy; and to provide for organizing, arming, and disciplining

the military.   U.S. Const. Art. I, §8 cls. 1, 10-13, 16.

Congress also has the more general enumerated power of the purse

and authority to pass such laws as are “necessary and proper” to

effectuate its enumerated authorities.      U.S. Const. Art. I, §8,

cl. 18.   The Supreme Court has noted that the war powers provide

“considerably more extensive” authority than Article I, Section

8, Clause 14 alone.   United States v. Averette, 19 C.M.A. 363,

364, 41 C.M.R. 363, 364 (1970) (citing Covert, 354 U.S. at 33).

     While different courts, scholars, Congresses and Presidents

will point to different clauses within this lexicon to describe

and delimit Congress’s power, all will in some manner describe


                                   7
United States v. Ali, No. 12-0008/AR


it as relating to the war powers.    Most will also recognize that

the war powers are in some manner both exclusive and shared with

the President who serves as commander in chief and chief

executive and exercises enumerated and implied powers over

foreign affairs.   U.S. Const. art. II, § 1, cl. 1, § 2 cls. 1-2;

American Ins. Ass’n v. Garamendi, 539 U.S. 396, 414 (2003)

(“Although the source of the President’s power to act in foreign

affairs does not enjoy any textual detail, the historical gloss

on the ‘executive Power’ vested in Article II of the

Constitution has recognized the President’s ‘vast share of

responsibility for the conduct of our foreign relations.’”

(quoting Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579,

610-11 (1952) (Frankfurter, J., concurring))).     At the same

time, as Justice Jackson noted in Youngstown, executive branch

lawyers are loath to describe or define this power with

specificity lest they in some manner limit its future and

necessary use.   See Youngstown, 343 U.S. at 641 (1952) (Jackson,

J., concurring).

     Courts are cautious as well.    Id. at 635.   This is based on

considerations of deference and other considerations generally

falling into the rubric of the political question doctrine.      See

Nixon v. United States, 506 U.S. 224, 228 (1992) (a controversy

“involves a political question[] where there is a textually

demonstrable constitutional commitment of the issue to a


                                 8
United States v. Ali, No. 12-0008/AR


coordinate political department; or a lack of judicially

discoverable and manageable standards for resolving it” (quoting

Baker v. Carr, 369 U.S. 186, 217 (1962))); see also Carr, 369

U.S. at 211 (emphasizing that resolution of foreign-relations

issues “frequently turn on standards that defy judicial

application, or involve the exercise of a discretion

demonstrably committed to the executive or legislature; but many

such questions uniquely demand single-voiced statement of the

Government’s views”) (footnote omitted).   For example, the

Supreme Court, in discussing the nonjusticiability of a case

involving military policy, emphasized that:

     it is difficult to conceive of an area of governmental
     activity in which the courts have less competence.
     The complex subtle, and professional decisions as to
     the composition, training, equipping, and control of a
     military force are essentially professional military
     judgments, subject always to civilian control of the
     Legislative and Executive Branches.

Gilligan v. Morgan, 413 U.S. 1, 10 (1973).    One reason this

Court was established was to provide a mechanism of civilian

appellate review that had, or could develop, expertise in

military justice.   See Noyd v. Bond, 395 U.S. 683, 694 (1969)

(noting that Congress deliberately chose to confide appellate

jurisdiction over courts-martial in a “specialized Court of

Military Appeals, so that disinterested civilian judges could

gain over time a fully developed understanding of the

distinctive problems and legal traditions of the Armed Forces”).


                                 9
United States v. Ali, No. 12-0008/AR

     Here, the Government’s assertion of jurisdiction is based

in part on the war powers.   Where that exercise results in the

deprivation of individual liberty, some explanation is warranted

beyond the majority’s single statement that “[t]he Supreme Court

has cited Congress’s ‘war powers’ as the constitutional source

of authority and justification for federal court decisions which

‘upheld military trial of civilians performing services for the

armed forces’” in the context of World War I and World War II.

Ali, __ M.J. at __ (32-33) (quoting Covert, 354 U.S. at 33).      A

number of principles are apparent.

     First, court-martial jurisdiction over civilians is “a very

limited and extraordinary jurisdiction” and “was intended to be

only a narrow exception to the normal and preferred method of

trial in [civilian] courts of law.”    Covert, 354 U.S. at 21.    In

Toth, the Supreme Court concluded that “the constitutional power

of Congress to authorize trial by court-martial [over civilians]

presents another instance calling for limitation to ‘the least

possible power adequate to the end proposed.’”   350 U.S. at 23

(quoting Anderson v. Dunn, 19 U.S. (6 Wheat.) 204, 230-31

(1821)); see also McElroy v. United States ex rel. Guagliardo,

361 U.S. 281, 286 (1960) (restating the Toth doctrine that

Congress must use “the least possible power adequate to the end

proposed” when defining court-martial jurisdiction over

civilians (quoting Toth, 350 U.S. at 23)).    While Congress


                                10
United States v. Ali, No. 12-0008/AR

amended Article 2(a)(10), UCMJ, to apply in either a contingency

operation or declared war, “a strict and literal construction”

of court-martial jurisdiction over civilians should be applied.

Averette, 19 C.M.A. at 365, 41 C.M.R. at 365; see also William

Winthrop, Military Law and Precedents 100 (2d ed., Government

Printing Office 1920) (1895) (discussing that the predecessor of

Article 2(a)(10), UCMJ, Article 63 of the Articles of War, in

creating exceptional jurisdiction over civilians is to be

“strictly construed”).   This case involves a narrow application

of Article 2(a)(10), UCMJ, to an Iraqi and Canadian national

serving with and accompanying the United States Armed Forces on

its missions during wartime in Iraq.

     Second, at the same time, courts have long accepted and

affirmed an appropriate exercise of court-martial jurisdiction

over civilians.   This jurisdiction is most appropriate in the

context of armed conflict where it is not feasible or

practicable to suspend military operations to pursue the

transfer of persons back to the United States for trial.    Thus,

there have been a number of decisions by lower courts during the

twentieth century upholding court-martial jurisdiction over

civilians accompanying or serving with the armed forces “in the

field.”   See Perlstein v. United States, 151 F.2d 167 (3d Cir.

1945); In re Berue, 54 F. Supp. 252 (S.D. Ohio 1944); In re Di

Bartolo, 50 F. Supp. 929 (S.D.N.Y. 1943); McCune v. Kilpatrick,


                                11
United States v. Ali, No. 12-0008/AR

53 F. Supp. 80 (E.D. Va. 1943).    The Supreme Court has not

disturbed the legitimacy of these opinions.      Moreover, the Court

noted in Covert that “[t]o the extent that these cases can be

justified, insofar as they involved trial of persons who were

not ‘members’ of the armed forces, they must rest on the

Government’s ‘war powers.’”    354 U.S. at 33.

     Third, with respect to the application of Article 2(a)(10),

UCMJ, to Appellant, there is no question that the context is one

in which the war power is being exercised and that Appellant’s

conduct fell within the ambit of that exercise of the war

powers.   Exercising its war powers, Congress specifically

authorized the conflict in Iraq with the Authorization for Use

of Military Force against Iraq Resolution of 2002.     H.R.J. Res.

114, 107th Cong. (2002) (enacted).     Appellant was serving as a

combat linguist in Iraq pursuant to both Congress’s exercise of

the war powers as well as the President’s.    As the military

judge noted, Appellant’s duties were crucial to the success of

the United States mission.    Appellant was “the direct link

between the squad and the Iraqi Police officers being trained.

Without an interpreter, the squad could not function and could

not accomplish its mission.”

     Fourth, a functional approach should be taken when

determining the narrow and extraordinary limits of court-martial

jurisdiction over civilians.   In Boumediene, the Supreme Court


                                  12
United States v. Ali, No. 12-0008/AR

discussed the extraterritorial application of the Constitution

and demonstrated a clear focus not on formalism, but on what is

practical.2   553 U.S. at 764.   The Court rejected a formalistic

test of sovereignty and citizenship when determining the reach

of the Constitution.   While Appellant cites the Toth doctrine to

argue that Congress did not use “the least possible power

adequate to the end proposed,” and thus as long as civilian

courts were open in the United States, Congress could not allow

the military to exercise court-martial jurisdiction over

civilians, Appellant ignores key facts.    See Ex parte Milligan,

71 U.S. (4 Wall.) at 127.

     By court-martialing Appellant, the Government sought to

maintain discipline in the military and combat context as well

as to provide for criminal justice.    The war powers and the

commander in chief’s authority surely include the power to

2
  It is worth noting that in Covert objective factors, including
place of confinement and trial, unrelated to the petitioner’s
citizenship were relevant to each of the justices constituting
the majority. As the Court points out in Boumediene, 553 U.S.
at 759, Justice Black, writing for the plurality, contrasted the
particular facts in Covert with previous cases concerning the
extraterritorial application of the Constitution. 354 U.S. at
14 (plurality). Justice Frankfurter, concurring, argued that
“the ‘specific circumstances of each particular case” are
relevant in determining the geographic scope of the
Constitution. Id. at 54 (Frankfurter, J., concurring).
Finally, Justice Harlan, concurring, rejected a “rigid and
abstract rule” for determining the extension of constitutional
guarantees. Id. at 70 (Harlan, J., concurring). The Court in
Boumediene emphasized that practical factors are serious
considerations in determining the extraterritorial application
of the Constitution. 553 U.S. at 755-64.

                                 13
United States v. Ali, No. 12-0008/AR

discipline civilians serving with the United States Armed Forces

in hostilities where it is “absolutely essential to maintain[]

discipline among troops in active service,” or would be

disruptive to combat operations.      See Toth, 350 U.S. at 22

(noting that court-martial jurisdiction over civilians should be

limited to the “narrowest jurisdiction deemed absolutely

essential to maintaining discipline among troops in active

service”); Ex parte Milligan, 71 U.S. (4 Wall.) at 126-27

(discussing necessity required to impose martial law).

Appellant’s reading of Toth would require the military to ship

host-country contractors home for even minor offenses.     This

also suggests that if Appellant had committed more serious

offenses, Congress would not have had the authority to prosecute

him either.   This is also inconsistent with Boumediene.

Appellant “was enmeshed within a military unit both during duty

time, when he was a required and integral part of accomplishing

the military mission, and during off-duty time, when he lived in

close proximity with and relied on the military unit to control

the society within which he lived.”     Indeed, the military judge

found that the medical absence of the victim, who was also a

combat translator, rendered his squad “mission incapable” for

five days.    If Congress could not extend court-martial

jurisdiction to Appellant in this context the United States

could not at one time hold Appellant responsible for his


                                 14
United States v. Ali, No. 12-0008/AR

criminal offenses and provide for the military discipline and

readiness of a combat unit in the field.

     Fifth, because the law does not prohibit the exercise of

court-martial jurisdiction over civilians per se, or on its

face, the scope of the exercise of authority here is limited by

the as-applied nature of Appellant’s challenge.     In this case,

Appellant has received the same rights afforded to military

servicemembers accused of violating the UCMJ, including the

right to counsel and the right to appeal.3     Therefore, we are not

addressing a case of a civilian prosecuted in court-martial

without recourse to appeal, including appeal before a civilian

court, i.e., this Court.   While jurisdiction could, in theory,

be exercised under Article 2(a)(10), UCMJ, in the context of

domestic security operations within the continental United

States, we do not face that situation here.4     Congress’s

authority to define jurisdiction in the manner that it has is

clearly strongest overseas in the case of active hostilities

exemplified here.


3
  This latter right has been afforded to Appellant as a matter of
executive discretion and grace, but that does not negate the
fact that it was provided.
4
  Note that Operation Noble Eagle, Executive Order 13223, applied
domestically (ordering reserves to active duty and delegating
certain authority to the secretaries of the departments of
Defense and Transportation to respond to threat of further
attacks after September 11, 2001). Exec. Order No. 13223, 66
Fed. Reg. 48, 201 (Sept. 14, 2001).

                                15
United States v. Ali, No. 12-0008/AR

     Based on the foregoing analysis, the military judge and the

CCA have it right.    The real question in this case is whether

the combination of the Rules and Regulations Clause, the war

powers, and the Necessary and Proper Clause authorized Congress

to legislate court-martial jurisdiction over this contractor, in

this context.   While Appellant was not a member of the United

States Armed Forces, the war powers are implicated by the fact

that Appellant was serving with and accompanying a military unit

in combat and was an integral part of the unit and its mission.

The state of hostilities, as authorized by Congress and the

President, expands the exercise of Congress’s authority from one

relying solely on the Rules and Regulations Clause to one that

also rests upon the war powers by focusing on actual hostilities

and the location where actual hostilities are taking place.    As

the military judge pointed out, “[a] deployed military unit

without discipline is nothing more than an armed mob roaming a

foreign country.   Actual hostilities are a part of the

environment in which the armed forces are conducting their

military missions.”   Therefore, the extension of court-martial

jurisdiction to Appellant, under the particular facts of this

case, is permissible pursuant to the Rules and Regulations

Clause of the United States Constitution and the war powers.




                                 16
United States v. Ali, No. 12-0008/AR

B.   Fifth and Sixth Amendments

      Concluding that Congress does have the authority to

prescribe jurisdiction in this manner, one must then ask whether

it has done so in a constitutional manner.   Appellant argues

that the military violated his Fifth and Sixth Amendment rights

when it exercised jurisdiction over him pursuant to Article

2(a)(10), UCMJ.    Specifically, Appellant argues that the court-

martial lacked three fundamental protections provided in Article

III courts, an independent judge, grand jury indictment, and a

jury trial.

      The military judge at trial concluded that “the Sixth

Amendment right to trial by jury does not apply to trials by

courts-martial.”   The military judge also concluded, “Because

this is a case arising in the land or naval forces, the Fifth

Amendment explicitly states that the accused has no such right

at his court-martial.”   The CCA affirmed this position:

“[B]ecause we find that the exercise of military jurisdiction

over appellant was proper, we find no violation of either the

Fifth or Sixth Amendment of the United States Constitution by

the military judge.”    United States v. Ali, 70 M.J. 514, 520 (A.

Ct. Crim. App. 2011).    The majority affirms this position as

well, but does so by relying on an expansive theory.   It

concludes that “constitutional protections granted by the Fifth

and Sixth Amendments [do not extend] to a noncitizen who is


                                  17
United States v. Ali, No. 12-0008/AR

neither present within the sovereign territory of the United

States nor established any substantial connections to the United

States.”   Ali, __ M.J. at __ (30).

     I conclude that Appellant’s Fifth and Sixth Amendment

rights were not violated by his court-martial, but through a

distinct and narrower analysis.    As the military judge noted,

the Constitution delimits the application of Fifth and Sixth

Amendment to members of the United States Armed Forces.   “No

person shall be held to answer for a capital, or otherwise

infamous crime, unless on a presentment or indictment of a Grand

Jury, except in cases arising in the land or naval forces, or in

the Militia, when in actual service in time of war or public

danger; . . . .”   U.S. Const. amend. V.   This exception to the

requirement of indictment by grand jury “has been read over into

the Sixth Amendment so that the requirements of jury trial are

inapplicable.”   Covert, 354 U.S. at 37 n.68 (citing Ex parte

Quirin, 317 U.S. 1, 40 (1942)).    The Supreme Court has upheld

this limitation in the context of courts-martial.   See, e.g., Ex

parte Milligan, 11 U.S. (4 Wall.) at 123; Ex parte Quirin, 317

U.S. at 40.   And, the Supreme Court and this Court have also

recognized that constitutional rights may apply differently in

the military context.   United States v. Marcum, 60 M.J. 198, 205

(C.A.A.F. 2004) (citing Parker v. Levi, 417 U.S. 733, 743

(1974)).


                                  18
United States v. Ali, No. 12-0008/AR

     It seems to me that if a civilian is sufficiently

integrated into the United States Armed Forces to qualify for

court-martial jurisdiction under Article 2(a)(10), UCMJ, then

that same person is sufficiently integrated so as to be entitled

to those Fifth and Sixth Amendment rights embedded in the UCMJ.

Certainly this principle should apply in this narrow case where

a foreign-national contractor served in the key role of a combat

interpreter, was fully integrated into the military mission of

his squad, lived with the squad, and wore the same clothing and

equipment as members of the squad.   What he was not entitled to

were the rights to a jury trial and indictment by grand jury --

rights that extend beyond those to which members of the United

States Armed Forces are themselves entitled.

     It is also a conclusion founded on the provision of rights

rather than a declaratory preclusion of rights.   Under the

majority’s reasoning, Appellant essentially has no rights, other

than those that the Executive and Congress have chosen to

provide as a matter of discretion and grace through the

operation of the UCMJ.   Because the majority concludes that a

noncitizen abroad has no Fifth or Sixth Amendment rights, this

analysis would apply whether the court-martial was adjudicating

a death penalty sentence or one for unauthorized absence.

     To rule this conclusion, the majority relies on United

States v. Verdugo-Urquidez, 494 U.S. 259 (1990), a Fourth


                                19
United States v. Ali, No. 12-0008/AR

Amendment case, for the proposition that “a foreign national

being tried outside the United States for a crime committed

outside the United States[] enjoys” no protections under the

Fifth or Sixth Amendments.      Ali, __ M.J. at __ (25).   I would not

rely on Verdugo-Urquidez to reach this result.

       First, Verdugo-Urquidez is a Fourth Amendment case, and as

the Court itself recognized, the Fourth Amendment is not the same

as the Fifth Amendment.5     494 U.S. at 264.

       Second, reliance on the substantial connection test drawn

from Verdugo-Urquidez seems particularly inapt in this case,

because it creates something of a legal oxymoron.      On the one

hand, Appellant has sufficient connection to the United States

and the United States Armed Forces to be serving with or

5
    The Supreme Court stated:

            Before analyzing the scope of the Fourth
       Amendment, we think it significant to note that it
       operates in a different manner than the Fifth
       Amendment, which is not at issue in this case. . . .

       . . . .

       That text [of the Fourth Amendment], by contract with
       the Fifth and Sixth Amendments, extends its reach only
       to the “the people.”

        . . . .

       The language [of the Fourth Amendment] contrasts with
       the words “person” and “accused” used in the Fifth and
       Sixth Amendments regulating procedure in criminal
       cases.

Verdugo-Urquidez, 494 U.S. at 264-66.

                                   20
United States v. Ali, No. 12-0008/AR

accompanying the United States Armed Forces for the purposes of

establishing court-martial jurisdiction.    But, on the other

hand, his connection is not substantial enough to warrant

application of the Fifth or Sixth Amendments.    In my view,

service with the Armed Forces of the United States in the

uniform of the United States in sustained combat is a rather

substantial connection to the United States.

     Third, as noted in Part A, in Boumediene the Supreme Court

noted that constitutional law overseas should not be applied in

a formalistic manner, but in a practical and contextual manner.

Johnson v. Eisentrager rejected the argument “that the Fifth

Amendment confers rights upon all persons, whatever their

nationality, wherever they are located and whatever their

offenses.”    339 U.S. 763, 783 (1950).   Verdugo-Urquidez stated

that Eisentrager’s rejection of the Fifth Amendment was

“emphatic.”   494 U.S. at 269.   However, the Court has pulled

back from such broad strokes in recent years.    For example, the

Court in Boumediene emphasized “that questions of

extraterritoriality turn on objective factors and practical

concerns, not formalism.”   553 U.S. at 764.   Thus, Boumediene

appears to significantly limit the blanket reach of both

Verdugo-Urquidez and Eisentrager in favor of the more contextual

and nuanced view expressed above.




                                 21
United States v. Ali, No. 12-0008/AR

     Fourth, and perhaps most importantly, the majority’s

analysis would seem to apply in verbatim manner to noncitizens

serving in the United States Armed Forces today to whom this

Court routinely applies the rights guaranteed by the Fifth and

Sixth Amendments, as evidenced by the fact that our cases have

never asked whether the accused is a United States citizen.

Noncitizens are eligible to serve as enlisted members of the

United States Armed Forces, and, as of 2010, 16,500 noncitizens

were serving in the military, making up about 1.4 percent of

enlisted members.    Office of the Under Secretary of Defense,

Personnel and Readiness, Population Representation in the

Military Services:   Fiscal Year 2010 Summary Report at 39 (2011)

(38th annual report).   Between 1999 and 2008, around 70,000

noncitizens enlisted, making up four percent of non-prior

service accessions into active-duty.   Molly F. McIntosh et al.,

CNA, Non-Citizens in the Enlisted U.S. Military 5 (2011).      To

the extent there is a distinction based on citizenship, it would

seem to depend on the distinction between serving as a fully

integrated contractor while wearing the uniform and serving in

the United States Armed Forces.    There is a distinction, but in

my view, it is a tenuous distinction, for both forms of service

would appear to establish a substantial connection to the United

States, at the very least in a descriptive manner.




                                  22
United States v. Ali, No. 12-0008/AR

     I see it differently.   Because Appellant was fully

integrated into the United States Armed Forces, as described in

Part A, and therefore subject to court-martial jurisdiction, he

has those same rights as are provided to members of the military

pursuant to the UCMJ, which after all is the same UCMJ pursuant

to which he was being prosecuted.      Some, but not all, of those

rights are of course a reflection of and implementation of Fifth

and Sixth Amendment principles.    Thus, Appellant is not without

the protections of the Fifth and Sixth Amendments because, when

subject to court-martial jurisdiction, he is protected by at

least some of these principles because they are embedded in the

UCMJ and the Manual for Courts-Martial, United States.      What

constitutional rights he did not have, as servicemembers do not

have, were the right to an indictment by grand jury and trial by

civilian jury.   For these reasons, I reach the same result but

break in a decidedly different analytic direction than the

majority.

     In conclusion, as the military judge noted at trial, the

question presented is whether Congress, in an exercise of its

authority under Article I to make rules and regulations and

pursuant to its war powers, can subject this foreign national,

in this context, to court-martial jurisdiction and limit his

rights to those provided under the UCMJ, a code that already

applies to United States military personnel.     I conclude that


                                  23
United States v. Ali, No. 12-0008/AR

Congress possesses the authority to amend the UCMJ to include

within its jurisdiction civilian contractors serving with or

accompanying the United States Armed Forces and that, in this

case, the exercise of court-martial jurisdiction did not violate

Appellant’s Fifth or Sixth Amendment rights.




                               24
United States v. Ali, No. 12-0008/AR


     EFFRON, Senior Judge (concurring in part and in the

result):

     Appellant, an Iraqi national, worked as a civilian employee

for a Department of Defense (DoD) contractor during the period

of major American combat operations in Iraq.    See Article

2(a)(10), Uniform Code of Military Justice (UCMJ), 10 U.S.C. §

802(a)(10) (2006) (providing for court-martial jurisdiction over

persons “serving with or accompanying an armed force in the

field” during a “contingency operation”).   At trial and on

appeal, he has contested the jurisdiction of his court-martial

on both statutory and constitutional grounds.

     The majority opinion affirms Appellant’s conviction, but on

grounds broader than necessary for the resolution of this case.

For the reasons set forth below, I concur only with respect to:

(1) Part II.C. of the majority opinion (addressing jurisdiction

from the perspective of Appellant’s status as a host-country

national whose conduct was excluded from Article III coverage by

statute); and (2) Part III of the majority opinion (disposing of

the nonjurisdictional issue regarding Charge III based upon this

Court’s recent decisions).   Beyond those matters, the case

before us does not provide an appropriate vehicle for resolving

the broader issues addressed in the majority opinion.
United States v. Ali, No. 12-0008/AR


  I. PROSECUTION OF DOD CIVILIANS AND DOD CONTRACTOR EMPLOYEES
           IN ARTICLE III COURTS AND IN COURTS-MARTIAL

     Over the past decade, American military forces have

conducted major combat operations in Iraq and Afghanistan.

During this period, DoD civilians and DoD contractor employees

have provided critical support to the armed forces.   Among those

civilian employees, a number have engaged in misconduct

sufficiently serious to result in prosecution for crimes

committed in the theater of operations.   The government has

prosecuted these cases under the Military Extraterritorial

Jurisdiction Act (MEJA), 18 U.S.C. §§ 3261-3267, and under

Article 2(a)(10), UCMJ.

Prosecutions in the Article III courts

     According to the Department of Justice:

               The Military Extraterritorial
          Jurisdiction Act [MEJA], 18 U.S.C. § 3261,
          et seq., is the principal Federal statute
          used to prosecute certain U.S. Government
          employees, contractors, and their dependents
          who commit crimes overseas. . . .

               Since MEJA was enacted, the Justice
          Department has successfully prosecuted
          numerous MEJA cases involving former
          Department of Defense employees or
          individuals accompanying them overseas.

Holding Criminals Accountable:   Extending Criminal Jurisdiction

to Government Contractors and Employees Abroad:   Hearing Before

the S. Comm. on the Judiciary, 112th Cong. 2 (2011) (statement

of Lanny A. Breuer, Assistant Attorney General), available at


                                 2
United States v. Ali, No. 12-0008/AR


http://www.judiciary.senate.gov/pdf/11-5-

25%20Breuer%20Testimony.pdf.

     As an example of a successful prosecution under MEJA, the

Department of Justice cited United States v. Brehm, No. 1:11-cr-

11, 2011 U.S. Dist. LEXIS 33903, 2011 WL 1226088 (E.D. Va. Mar.

30, 2011), appeal docketed, No. 11-4755 (4th Cir. Jul. 29,

2011).   Brehm bears many similarities to the appeal now before

us -- a foreign national employed by a DoD contractor who

stabbed another foreign national and was apprehended by American

military personnel.   In Brehm, the incident led to federal

civilian charges, trial in the Eastern District of Virginia,

conviction, and sentence to forty-two months of confinement.

Prosecution in courts-martial

     Since 2006, Article 2(a)(10), UCMJ, has provided statutory

authority for the prosecution of civilians accompanying the

armed forces in the field during contingency operations.

Although the armed forces and military contractors have employed

a large number of civilians in Iraq and Afghanistan during that

period, the UCMJ has not been a significant factor in the

prosecution of misconduct by civilians.   In contrast to the

prosecution of numerous civilians under MEJA, the parties in the

present case have identified only one civilian convicted under

the UCMJ during the conflicts in Iraq and Afghanistan --

Appellant, a host-country national.    The charges against Ali,


                                 3
United States v. Ali, No. 12-0008/AR


like the charges against Brehm, grew out of an assault with a

knife on another foreign national.      Ali received a court-martial

sentence of confinement for five months, reduced to 115 days as

a result of a plea agreement.    Unlike Brehm, who received a much

longer sentence at his trial in the Eastern District of

Virginia, Ali was not subject to Article III jurisdiction under

MEJA.    See 18 U.S.C. §§ 3267(1)(C), 3267(2)(C) (excluding host-

country nationals from coverage under MEJA).

                 II. UCMJ JURISDICTION OVER APPELLANT

        The minimal use of UCMJ jurisdiction over civilians does

not diminish the importance of the case to the parties before

us, but it suggests caution as to the range of issues that

should be resolved in this case.       The appeal before us involves

a narrow record focusing on a unique statutory niche occupied by

this Appellant, a host-country national whose conduct in the

theater of operations was excluded from Article III coverage

under MEJA.

        Part II.C. of the majority opinion upholds the

constitutionality of UCMJ jurisdiction over Appellant.      __ M.J.

at __ (33-35) (observing that in the absence of Article III

coverage of Appellant’s conduct under MEJA, court-martial

jurisdiction may be sustained under the Constitution because the

UCMJ provides the “least possible power adequate to the end

proposed” under the circumstances of the case) (citing Toth v.


                                   4
United States v. Ali, No. 12-0008/AR


Quarles, 350 U.S. 11, 23 (1955)).      I agree with that portion of

the opinion.    Although the legislative history of the MEJA

exclusion for host-country nationals is not extensive, it

reflects congressional sensitivity to the interests of a host

country in prosecuting its own citizens, an appropriate

consideration under the military and foreign affairs powers of

Congress.    See H.R. Rep. No. 106-778, pt. 1, at 21 (2000); see

also Report of the Advisory Committee on Criminal Law

Jurisdiction Over Civilians Accompanying the Armed Forces in

Time of Armed Conflict, at 61 (Apr. 18, 1997) (reflecting

concern about “unnecessary conflicts of jurisdiction and other

difficulties” that could arise if Article III jurisdiction under

the proposed statute covered host-country nationals).     I also

agree with the majority’s decision to not address the

constitutionality of UCMJ jurisdiction over other civilians.

            III. JURISDICTION IN CIRCUMSTANCES NOT AT ISSUE
                         IN THE PRESENT APPEAL

The open question

       The portion of the majority opinion that discusses the

rights of foreign nationals is not necessary to the disposition

of the present case.    The case before us involves the very

narrow question of court-martial jurisdiction over a host-

country national excluded from Article III coverage under MEJA.

A very different constitutional question -- an open question --



                                   5
United States v. Ali, No. 12-0008/AR


would arise under the “least possible power adequate to the end

proposed” test if the conduct at issue involved a DoD civilian

or DoD contractor employee who, as third-county national, would

be subject to Article III coverage under MEJA.

     The constitutional importance of considering the

availability of Article III coverage has been underscored by the

government’s recent appellate filing in Brehm, a MEJA case

involving a third-country national:    “By authorizing the trial

of civilians in an Article III court, MEJA bestows on such

persons all of the constitutional guarantees accorded by Article

III and the Bill of Rights, and thus does not implicate the

concerns about depriving civilians of those protections when

they are tried by court-martial.”    Brief for Plaintiff-Appellee

at 38 n.11, United States v. Brehm, No. 11-4755 (4th Cir. Feb.

14, 2012).   In Brehm, the government’s filing addressed the

issue of court-martial jurisdiction over civilians under Article

2(a)(10), UCMJ, in the context of current contingency

operations, candidly acknowledging that the constitutionality of

the UCMJ provision presents an “open question.”    Id. at 15 n.5.

     In the present appeal, we do not have an adequate basis in

either the trial record or appellate filings to address the

“open question” of whether, or in what circumstances, UMCJ

jurisdiction can be extended over third-country nationals for

conduct that is subject to Article III coverage.   In that


                                 6
United States v. Ali, No. 12-0008/AR


context, it is appropriate to limit our decision to the

statutory category now before us -- a host-country national

whose conduct is excluded from Article III coverage under MEJA.

      The present case does not require us to address Johnson v.

Eisentrager, 339 U.S. 763 (1950), and its progeny.

Eisentrager did not involve conduct subject to trial in an

Article III court.   In Eisentrager, the Supreme Court emphasized

that the case involved the conviction of an enemy alien by an

overseas military commission in circumstances where no Article

III court was available.    See id. at 765, 777-78, 781.

Consideration of whether Eisentrager applies to persons subject

to Article III coverage under a statute such as MEJA should be

reserved for a case in which the affected person has an

opportunity to fully litigate that issue at trial and on appeal.

Structural considerations in the context of Article III coverage

     The issue of jurisdiction involves a broader set of

constitutional values than the personal exercise of Fifth and

Sixth Amendment rights.    The Supreme Court, in its consideration

of UCMJ jurisdiction over civilians, focused significant

attention on constitutional structure, including the separation

of powers, the role of Article III as the foundation for

criminal trials, and the function of trial by jury as a

limitation on governmental power.     See, e.g., Kinsella v. United

States ex rel. Singleton, 361 U.S. 234, 237-38, 246-47 (1960);


                                  7
United States v. Ali, No. 12-0008/AR


Reid v. Covert, 354 U.S. 1, 10, 22, 36, 38-39 (1957); Toth v.

Quarles, 350 U.S. at 17-18; see generally Grisham v. Hagan, 361

U.S. 278 (1960); McElroy v. United States ex rel. Guagliardo,

361 U.S. 281 (1960).

     The Supreme Court, in its comparison of courts-martial to

Article III courts, took note of the reforms contained in the

Uniform Code of Military Justice, as well as the honor and

professionalism of military personnel, but concluded that

courts-martial are constitutionally distinct from Article III

courts from a separation of powers perspective.   See, e.g.,

Covert, 354 U.S. at 36-38; Toth, 350 U.S. at 17-18.   In its

separation of powers analysis, the Court focused on the fact

that the critical decisions of guilt and innocence in a court-

martial are made by “ad hoc bodies appointed by a military

officer from among his subordinates” who “do not and cannot have

the independence of jurors drawn from the general public.”

Covert, 354 U.S. at 36.   The Court also focused on the absence

of judges with the degree of independence provided by the tenure

provisions of Article III.   See id. at 36-37; Toth, 350 U.S. at

17-18.

     Although the military justice system has continued to

evolve since the Supreme Court’s decisions in the Toth-

Guagliardo line of cases, the differences between courts-martial

and Article III courts remain fundamentally unchanged with


                                 8
United States v. Ali, No. 12-0008/AR


respect to the separation of powers.    The division of

responsibilities for criminal trials in the Article III courts

embodies the classic constitutional allocation of powers among

legislative, executive, and judicial functions.   The

organization of courts-martial, by contrast, reflects a long

tradition of concentrating power in the Executive Branch.     As in

the past, today’s military justice system does not permit trial

by jury, does not provide constitutional or statutory tenure

protections for the judiciary, contains features that combine

prosecutorial and judicial functions, and reflects the

significant exercise of legislative functions by executive

officials.   See, e.g., Articles 25, 26, 36, 56, 60, 92, UCMJ, 10

U.S.C. §§ 825, 826, 836, 856, 860, 892 (2006).    The military

justice system exists as an instrument of command, designed to

promote the good order and discipline essential to the conduct

of military affairs.

     The import of the differences between courts-martial and

Article III courts primarily concerns constitutional structure,

not due process.   See Singleton, 361 U.S. at 246.   The issue of

jurisdiction addresses the preference for trial by jury as a

matter of constitutional choice, not fundamental fairness.    The

military justice system, on a daily basis, demonstrates that a

person can receive a hearing and appellate review consistent

with fundamental notions of fairness.   See Weiss v. United


                                 9
United States v. Ali, No. 12-0008/AR

States, 510 U.S. 163, 176-81 (1994).    In a trial by court-

martial, the accused enjoys many of the same rights as a

defendant in an Article III trial, and in some areas, the

accused before a court-martial has greater rights than a

defendant in an Article III proceeding.    See, e.g., Homer E.

Moyer Jr., Procedural Rights of the Military Accused: Advantages

Over a Civilian Defendant, 22 Me. L. Rev. 105 (1970).

     The constitutionality of a criminal trial, however,

involves more than adherence to general notions of fairness.

The Constitution, as a source of authority and a limitation on

power, mandates the conduct of criminal trials in a particular

manner.   See Toth, 350 U.S. at 18.    Cf. Crawford v. Washington,

541 U.S. 36, 61-63 (2004).

     In the military justice system, Congress has established a

criminal trial forum that does not comport with the structure

mandated by Article III of the Constitution.    Judicial review of

legislation that subjects civilians to trial by courts-martial

requires an assessment of whether the statute at issue, on its

face and as applied, fits within the narrow range of

constitutional exceptions to the requirements of Article III.

See, e.g., Guagliardo, 361 U.S. at 284-86; Covert, 354 U.S. at

30-34.    Such an assessment requires consideration of whether the

exercise of jurisdiction under the legislation involves the

“least possible power adequate to the end proposed.”    Toth, 350


                                 10
United States v. Ali, No. 12-0008/AR

U.S. at 23.   See Guagliardo, 361 U.S. at 286.      Cf. United States

v. Solorio, 483 U.S. 435, 440 n.3 (1987) (noting that the “least

possible power” test is confined to the context in which it

arose -- a court-martial of a civilian).

     The Supreme Court observed in Covert that the exercise of

court-martial jurisdiction over civilians raises constitutional

issues of the “utmost concern.”    354 U.S. at 3.    The present

case does not provide an appropriate vehicle for addressing the

full range of those important issues.

     Application of the standard developed in the Toth-

Guagliardo line of cases calls for a carefully developed trial

and appellate record sensitive to the statutory text and

operational context of the MEJA-UCMJ relationship in a specific

set of factual circumstances.   The constitutionality of UCMJ

jurisdiction over civilians other than host-country nationals is

an open question, and should remain so until properly developed

and briefed in a case involving parties having a direct interest

in the scope of such a decision.




                                  11